Johnson, J.
The petitioner in this case, Special Commitment Center detainee Elmer Campbell, raises a multitude of issues related to his commitment. We are asked to determine whether alleged deficiencies in the care and treatment of persons civilly committed at the Special Commitment Center render the Community Protection Act of 1990, RCW 71.09, unconstitutional. In addition, we must review several rulings issued by the trial court in response to Campbell’s pretrial motions, motions in limine, and post-trial motions.
FACTS
Elmer Campbell is currently a resident of the Special Commitment Center (SCC) at McNeil Island. Campbell was committed to prison in 1987 for first degree assault. Originally scheduled to be released from prison in 1993, Campbell was instead civilly committed by a superior court order to the SCC as a sexually violent predator (predator) under RCW 71.09. Campbell moved to dismiss his commitment petition based on his allegation that RCW 71.09 is unconstitutional. Among his several arguments, Campbell asserted that because conditions at the SCC are allegedly unconstitutional, the statute under which he was committed is also unconstitutional. Campbell’s motion was denied.
The trial court conducted a probable cause hearing in November 1993, finding probable cause to hold Campbell a predator as defined by RCW 71.09. A jury trial followed in 1994. At trial, victim testimony chronicling Campbell’s history of violence and sexual aggression was presented. A state-certified sex offender treatment provider also testified *345that Campbell suffered from both a mental abnormality and personality disorder that made him likely to reengage in future sexually violent acts.
The jury issued its verdict, finding Campbell a predator as defined by RCW 71.09 and finding the State had proved a less restrictive alternative was not in the best interests of Campbell or the community. Campbell filed a supplemental memorandum, to which he appended United States District Court Judge William Dwyer’s order and injunction issued in Turay v. Weston, No. C91-664WD (W.D. Wash. 1994). Judge Dwyer, in his order, had found some conditions at the SCC unconstitutional. Judge Dwyer had, therefore, placed the SCC under a remedial injunction.1
Following the jury’s verdict, judgment was entered to commit Campbell. The trial court then held a hearing on another motion by Campbell to dismiss his commitment petition on the grounds that some of the SCC confinement conditions are unconstitutional. In its deliberation, the trial court relied upon the record of an evidentiary hearing issued by the superior court in In re Detention of Young, No. 90-2-21319-6 (King County Super. Ct., Wash. 1993), on remand from our decision in In re Personal Restraint of Young, 122 Wn.2d 1, 857 P.2d 989 (1993), as well as supplemental testimony. The trial court issued findings of fact and conclusions of law on Campbell’s motion. The court agreed with Campbell that certain conditions at the SCC were unconstitutional. The court, however, declined to release him. Instead, the court required the State to submit a proposal for remedying conditions at the SCC, setting a new deadline for compliance. The trial court also granted permission to the Department of Social and Health Services (DSHS) to intervene in the case for the purpose of contesting personal jurisdiction.
The trial court issued its final order on Campbell’s mo*346tion on March 7, 1995. The court again refused to grant Campbell’s motion to dismiss his commitment petition but did affirm Campbell’s motion that some of the conditions at the SCC violated both the state and federal constitutions. The court required the State join in the remediation program ordered by the United States District Court in Turay.
Campbell timely appealed to this court and we granted review. We affirm our 1993 decision in Young, 122 Wn.2d 1, upholding the constitutionality of RCW 71.09. We also affirm Campbell’s order of commitment.
ANALYSIS
I
RCW 71.09.060, in its present form, requires that whenever a court or a 12-person jury unanimously finds a person to be a sexually violent predator and a less restrictive alternative to total commitment is inappropriate, that person must be placed in the custody of DSHS. DSHS must provide that person with social and health services for control, care, and treatment at a secure facility operated by DSHS. This care and treatment must be adequate under the statute. RCW 71.09.060.
On appeal, Campbell raises the argument that because some of the SCC conditions of care are inadequate, his detention is criminal rather than civil in nature and, therefore, violates his right to substantive due process and protections against ex post facto laws or double jeopardy. Campbell reasons if some of the SCC conditions are unconstitutional, those unconstitutional conditions render RCW 71.09 unconstitutional as well.
At his 1994 trial, Campbell advanced this theory when he filed a motion requesting the trial court dismiss his commitment petition and release him from the SCC on the grounds that some SCC conditions were allegedly unconstitutional. In response, the trial court ruled while some of the SCC conditions did not meet constitutional muster, the *347appropriate remedy was not Campbell’s release but, rather, a court order to the State mandating development of a remedial plan to improve SCC conditions.
The State, in turn, argued against the jurisdictional legitimacy of the trial court’s remedial order. The State maintained the trial court lacked personal jurisdiction over the SCC’s managing state agency, DSHS. Upon consideration of the State’s motion, the court found it possessed both personal and subject matter jurisdiction over DSHS, dismissing the State’s argument, and affirming the court’s order. Campbell then argued again that the trial court, having found the SCC conditions unconstitutional, should likewise find RCW 71.09 itself unconstitutional. The trial court denied Campbell’s request.
In arguing the SCC’s conditions of care render RCW 71.09 criminal rather than civil in nature, Campbell attempts to relitigate an issue we have already resolved. In analyzing the constitutionality of RCW 71.09 in Young, we also examined the issue of whether “the Statute violates due process because . . . constitutionally required treatment is precluded due to the conditions of confinement.” Young, 122 Wn.2d at 26 (emphasis added). In Young, this court held the legislative intent of the statute is not to punish detainees and RCW 71.09 is civil, not criminal, in nature in both “purpose and effect.” Young, 122 Wn.2d at 18-25 (emphasis added). We stated, “RCW 71.09 . . . does not violate either the prohibition against ex post facto laws or the double jeopardy clause. We further hold, after a searching inquiry, that the basic statutory scheme implicates no substantive due process concerns.” Young, 122 Wn.2d at 59.
Because fundamental rights were at issue in Young, we employed a strict scrutiny test to determine if either RCW 71.09 or the SCC’s conditions violate the detainees’ rights. Young, 122 Wn.2d at 26-27. Under a strict scrutiny analysis, the statute at dispute has to both serve a compelling state interest and be narrowly drawn. Young, 122 Wn.2d at 26. We found RCW 71.09 does both. Indeed, we *348have found it “irrefutable” that RCW 71.09, by treating the mentally ill and removing sexual predators from society, serves a compelling state interest. Young, 122 Wn.2d at 26. The principle of stare decisis compels this court to uphold our decision in Young unless Campbell can prove doing so would be “incorrect and harmful.” Key Designs, Inc. v. Moser, 138 Wn.2d 875, 882, 983 P.2d 653 (1999) (citing State v. Berlin, 133 Wn.2d 541, 547, 947 P.2d 700 (1997)).
Campbell cites no precedent for the proposition that whenever a statute is unconstitutionally administered, such flawed administration renders the statute itself unconstitutional. Indeed, the State correctly notes that “[Campbell’s] argument confuses the issue of a committed individual’s due process rights following a valid commitment under the Statute with the analysis of whether the Statute’s scheme for involuntary commitment is constitutional.” Br. of Resp’t at 21.
We have held, in order to evaluate a statute’s constitutionality, a court’s task is to look at the statute on its face, not whether it is adequately applied. Winchester v. Stein, 135 Wn.2d 835, 959 P.2d 1077 (1998). Winchester expressly noted that “[t]he focus ... is on the sanction allowed by the statute, not the actual sanction imposed in a particular case.” Winchester, 135 Wn.2d at 847. Finally, we iterated the principle that:
A legislature’s designation of a penalty as civil is entitled to considerable deference and that designation will not be overborne unless the statute, considered on its face and without reference to the level of sanction imposed in the particular case, is clearly so punitive as to render it criminal despite the legislature’s intent to the contrary.
Winchester, 135 Wn.2d at 853 (emphasis added).
Even assuming Campbell may properly challenge the validity of his order of commitment based upon the conditions of confinement at the SCC, hut see In re Detention of Turay, 139 Wn.2d 379, 413-20, 986 P.2d 790 (1999) (condi*349tions of confinement do not implicate legality of commitment order), Campbell has failed to prove the conditions of confinement are punitive, so as to render the statute unconstitutional as applied to him.
To the extent Campbell’s claim is proper, he must show by “ ‘the clearest proof’ that ‘the statutory scheme [is] so punitive either in purpose or effect as to negate [the State’s] intention’that the proceeding be civil. . . ."Allen v. Illinois, 478 U.S. 364, 369, 106 S. Ct. 2988, 92 L. Ed. 2d 296 (1986) (quoting United States v. Ward, 448 U.S. 242, 248-49, 100 S. Ct. 2636, 65 L. Ed. 2d 742 (1980)). Thus, the question is not simply whether the conditions of confinement are constitutionally inadequate in certain respects, but whether these constitutional infirmities transform Campbell’s civil detention into “punishment,” thereby rendering the statute “criminal” as applied. Allen, 478 U.S. at 374. See also Young v. Weston, 176 F.3d 1196, 1200, amended by 192 F.3d 870 (9th Cir. 1999) (RCW 71.09 is unconstitutional as applied only if petitioner can prove “the punitive nature of his confinement”).2
Despite the fact it found certain inadequacies in the conditions and care at the SCC, the trial court in this case specifically ruled that failure to provide constitutionally adequate care and treatment did not render the statute punitive as applied. The court reasoned that where “the treatment deficiencies are subject to remediation and are being corrected, respondents have failed to prove that they are ‘confined under conditions incompatible with the state’s asserted interest in treatment.” Clerk’s Papers (CP) at 2048 (quoting Allen, 478 U.S. at 373). We note the federal district court has similarly declined to find the conditions of confinement are so punitive as to require release, but *350continues to monitor progress towards compliance with its injunction to remedy any constitutional defects in the administration of the SCC.
The Wisconsin Court of Appeals dismissed an argument similar to that presented here when the court reviewed that state’s application of Wisconsin’s sexually violent predator law:
[T]he State argues persuasively that even if [the detainee] were correct that the Center failed to develop a treatment program for his special needs, [the detainee’s] conclusion that he should be released would place society at risk for his acts of sexual violence and produces an absurd result. Rather, [the State] argue[s], his remedy is to litigate that issue and, if successful, obtain appropriate treatment, not supervised release.
State v. Seibert, 220 Wis. 2d 308, 320, 582 N.W.2d 745, 749 (Ct. App.), review denied, 220 Wis. 2d 366 (1998).
In sum, we do not find that Campbell has sufficiently proven the conditions of confinement at the SCC constitute punishment so as to render RCW 71.09 criminal in nature and unconstitutional as applied to him. We agree with the trial court that the proper relief under the circumstances is to remedy any constitutional defects in the administration of the SCC. Remediation is already ongoing under the direction of the federal district court. Accordingly, Campbell’s detention under the statute is affirmed.
II
On June 21, 1993, the State filed its petition for Campbell’s commitment under RCW 71.09. At that time, there was no requirement that a probable cause hearing under RCW 71.09 be held within 72 hours, as required for hearings under RCW 71.05 (involuntary commitment statute).
On September 21, 1993, this court issued a mandate in Young, requiring a probable cause hearing under RCW 71.09 be held within 72 hours. Young, 122 Wn.2d at 42-47. Campbell now alleges the trial court erred in denying his motion to dismiss his petition based on the court’s failure *351to hold a probable cause hearing within 72 hours of Young’s issuance.
We deny Campbell’s claim on three grounds: (1) he had already been brought before a court to contest his detention, so a probable cause hearing within 72 hours was not necessary in his case; (2) Campbell failed to request such a hearing within the 72-hour time period after the issuance of Young and, thereby, effectively waived any objections; and (3) even if, arguendo, an earlier hearing had been held, it would not have changed the ultimate outcome of Campbell’s trial.
Campbell’s appearance before a judge predates this court’s ruling in Young. In Young, the petitioner detainees had been denied any opportunity to appear before a court and challenge probable cause. We corrected this procedural infirmity, mandating in Young that any potential detainees brought under RCW 71.09 have “an opportunity to appear and respond to the petition for commitment. . . .” Young, 122 Wn.2d at 46.
In Campbell’s case, unlike that of the petitioner detainees in Young, Campbell did appear before a superior court judge to contest the constitutionality of his commitment approximately 30 days after his petition was filed. He, therefore, was given an opportunity to appear and respond to the petition for commitment even prior to our mandate in Young.
Also, Campbell’s failure to timely request a hearing effectively waives any future objections he might frame as to the timing of his second probable cause hearing. Campbell’s second probable cause hearing was held approximately four weeks after the mandate issued under Young. “[A] trial court is not required to anticipate an issue on behalf of the defense. The burden is upon the defendant to request a . . . hearing. In the absence of a request, there is no error.” State v. Gould, 58 Wn. App. 175, 185, 791 P.2d 569 (1990). Campbell should have timely raised his objection.
Finally, even if there were any error in the timing of *352Campbell’s probable cause hearing, such error was harmless and does not justify dismissal. In Young, we also held, although the petitioner detainees had been deprived of a 72-hour probable cause hearing, that deprivation had no bearing on the outcome of their respective trials. “While this requirement [72-hour probable cause hearing] was not complied with here, it had no bearing on the ultimate outcome of petitioners’ trials; thus the omission in this instance does not require reversal.” Young, 122 Wn.2d at 47. Thus, we held that, absent a possible change in the outcome, prior deprivation of a 72-hour probable cause hearing did not warrant reversal. Since Campbell has failed to show that the trial court’s failure to hold a probable cause hearing within 72 hours in any way adversely affected the outcome of his case, his claim must be denied under Young.
Ill
Campbell next argues that, under our decision in Young, the State was required at trial to prove that less restrictive alternatives to commitment were considered and rejected.
We deny Campbell’s claim because the Legislature amended RCW 71.09’s definition of a sexually violent predator to exclude those persons amenable to treatment in a less restrictive setting after Campbell’s probable cause hearing. Following the passage of the 1995 amendments to RCW 71.09, the possibility of alternatives less restrictive than total confinement have been mandatory at RCW 71.09 probable cause hearings.
Moreover, any error in Campbell’s particular case was cured when the State filed an amended petition alleging the absence of any less restrictive alternative than commitment for Campbell before Campbell’s trial began. The jury unanimously found, beyond a reasonable doubt, that no less restrictive alternative than complete commitment *353would be sufficient to keep both Campbell and the community safe.
IV
Campbell argues RCW 71.09 creates a lower standard of commitment for sexually violent predators than is required for other persons facing civil commitment because RCW 71.09 does not require the signatures of two physicians or of one physician and one mental health professional, as is the case for involuntary commitment under RCW 71.05.
Campbell’s reasoning is flawed. The burden of proof required from the State for commitment under RCW 71.05 is clear, cogent, and convincing evidence. RCW 71.05.310. Under RCW 71.09, a person can be committed only after a full trial is held on the issue of whether that person meets the definition of a sexually violent predator. RCW 71.09.060. The burden of proof for the State under RCW 71.09 is the most stringent possible: proof beyond a reasonable doubt.
Moreover, the question of who is required to sign a commitment petition under RCW 71.09 and RCW 71.05 is a matter rationally related to the very different populations facing commitment under the two types of involuntary commitment. Commitment under RCW 71.09 pertains only to persons previously charged with, or convicted of, a sexually violent offense as defined by RCW 71.09.020(6). Thus, the commitment determination requires the expertise necessary to conduct a comprehensive legal analysis of each subject’s criminal history. This is not the case under RCW 71.05. Determining whether a person’s criminal history demonstrates that the person falls within the purview of RCW 71.09 is best done by a legally trained professional, not a physician or a mental health professional. Thus, the two populations facing commitment under these two commitment statutes are not similarly situated and the procedural differences related to what kind of expert must *354sign a commitment petition is rationally related to those differences.
V
Campbell claims the trial court erred when it included the State’s certification for probable cause in its deliberations on whether Campbell had the prior convictions necessary for civil commitment under RCW 71.09. Campbell argues the rules of evidence for commitment under RCW 71.09 should be identical to those for involuntary commitment under RCW 71.05.
Again, the rationale for the differences in procedure between the two statute’s implementation is related to disparities between the two dissimilar populations facing commitment under the statutes. As this court held in Young, “[t]he mental abnormalities or personality disorders involved with predatory behavior may not be immediately apparent.” Young, 122 Wn.2d at 52. Thus, an expert’s determination whether to detain a person under RCW 71.09 oftentimes requires a more intense review of substantial records. He or she must also interview the subject, conduct psychological evaluations, and refer to literature on recidivism.
The Legislature recognized the extensive review required for commitment under RCW 71.09 and, therefore, allowed a 45-day period under that statute for evaluation of potential detainees by qualified DSHS professionals. This probable cause hearing stage of the proceedings is not a commitment trial; it is merely a preliminary determination stage prior to the commitment trial. Its purpose is to prevent wrongful detention during the 45-day evaluation period prior to the commitment trial. Such a proceeding is most similar to the probable cause or pretrial release hearing held in criminal cases, neither of which require application of the rules of evidence. ER 1101(c)(3). This analysis is supported by State v. Anderson, 33 Wn. App. 517, 655 P.2d 1196 (1982), which held that disposition hearings under the sexual psychopath statute were analogous to other *355criminal and civil hearings and specifically exempted from the rules of evidence under ER 1101. Anderson, 33 Wn. App. at 519-20. See also People v. Mercer, 70 Cal. App. 4th 463, 82 Cal. Rptr. 2d 723 (1999) (the standard for reviewing the sufficiency of the evidence for commitment under California’s sexually violent predator act is the same as the standard for a criminal conviction).
VI
Campbell argues the trial court violated his privacy rights by keeping the courtroom open during his trial and not sealing his court file. The State counters that Campbell’s privacy interests should be balanced against the greater weight of both legal requirements and public policy interests for keeping commitment proceedings and files open.
There is a constitutional principle that both civil and criminal case proceedings are open to the public. Washington Constitution article I, section 10 requires that “justice in all cases shall be administered openly, and without unnecessary delay.” Therefore, proceedings under RCW 71.09 allow public access. Closure of such proceedings must be affirmatively mandated by statute or where there is a serious and imminent threat to some important issue. “We adhere to the constitutional principle that it is the right of the people to access open courts where they may freely observe the administration of civil and criminal justice.” Allied Daily Newspapers v. Eikenberry, 121 Wn.2d 205, 211, 848 P.2d 1258 (1993); see also Cohen v. Everett City Council, 85 Wn.2d 385, 388-89, 535 P.2d 801 (1975).
Campbell’s right to nondisclosure of intimate personal information by the State is not a fundamental right and is subject to diminishment when there is a legitimate state interest at stake. O’Hartigan v. Department of Personnel, 118 Wn.2d 111, 117, 821 P.2d 44 (1991). Case law recognizes that sex offenders threaten public safety and, therefore, have reduced privacy interests: “ ‘Persons found to have committed a sex offense have a reduced *356expectation of privacy because of the public’s interest in public safety and in the effective operation of government.’ ” State v. Ward, 123 Wn.2d 488, 502, 869 P.2d 1062 (1994) (quoting Laws of 1990, ch. 3, § 116).
The public has an undeniably serious interest in maintaining current and thorough information about convicted sex offenders. The specific modus operándi of sex offenders, preying on vulnerable strangers or grooming potential victims, is markedly different from the behavior of other types of persons civilly committed and such dangerous behavior creates a need for disclosure of information about convicted sex offenders to the public. Grave public safety interests are involved whenever a known sex offender’s tendency to recommit predatory sexual aggressiveness in the community is being evaluated. This substantial public safety interest outweighs the truncated privacy interests of the convicted sex offender.
VII
Campbell argues the trial court erred in admitting the testimony of Roger Wolfe because, Campbell alleges, such testimony is unreliable. We disagree.
Wolfe holds a Masters in Psychology and is a licensed psychological affiliate which permits him to practice independently. In addition, Wolfe holds a special certification as a sexual offender treatment provider that requires over 2,000 hours of actual sexual offender treatment and evaluation within the last seven years. (Washington is the first state to require such a license.) Wolfe has served as codirector of Northwest Treatment Associates for over 20 years. For over 25 years he has specialized in the evaluation and treatment of sex offenders.
The State requested Wolfe assess whether Campbell fell under the category of a sexually violent predator as defined in RCW 71.09. In order to meet this request, Wolfe met with Campbell and administered psychological testing on him. He also extensively reviewed Campbell’s criminal and penal record.
*357Wolfe diagnosed Campbell as having a mental abnormality and a personality disorder that pointed towards the likelihood of Campbell committing future acts of a sexually violent and predatory nature. Wolfe evaluated Campbell as suffering from the condition of “paraphilia.” Paraphilia is characterized as having repetitive urges, impulses, and sexually arousing fantasies of rape. Wolfe testified that paraphilia is not curable through the passage of time alone; cure requires intensive intervention. In fact, Campbell admitted to his own mental health expert that he had formed rape fantasies in his mind subsequent to his last conviction. Campbell’s criminal history also demonstrated that, in the past, he committed sexually aggressive acts shortly after he was released from custody.
Following his examinations of Campbell and based on Campbell’s record, Wolfe testified Campbell was more likely than not to reoffend in a sexually violent and predatory manner if he were released. Finally, Wolfe testified that community release, a less restrictive alternative to confinement, was not a viable alternative for Campbell because the risk to the community at large was too great. Wolfe has continued to monitor Campbell’s progress while Campbell has been committed at the SCC and Wolfe has stated he has seen no progress that would cause him to reassess his trial testimony as to Campbell’s condition or dangerousness.
Campbell does not raise on appeal that Wolfe’s professional training and experience in the area of evaluating and treating sex offenders is inadequate. Rather, he generally questions the ability for anyone to “predict dangerousness.” Both this court in Young, 122 Wn.2d at 56-58, and the United States Supreme Court in Barefoot v. Estelle, 463 U.S. 880, 896-903, 103 S. Ct. 3383, 77 L. Ed. 2d 1090 (1983), have specifically rejected this kind of argument.3 See also In re Detention of Aguilar, 77 Wn. App. 596, 601-02, 892 *358P.2d 1091 (1995) (affirming admission of expert testimony-predicting dangerousness of sexual predator). Moreover, Wolfe’s testimony was subjected to cross-examination by Campbell’s counsel at trial and the jury was given the opportunity to hear testimony from Campbell’s own expert countering Wolfe’s testimony. “ ‘The differences in opinion go to the weight [of the evidence] and not the admissibility of such testimony. . . . Such disputes are within the province of the jury to resolve.’ ” Barefoot, 463 U.S. at 902 (alteration in original) (quoting Barefoot v. Estelle, No. W-81-CA-191 (WD. Tex. Nov. 9, 1982)).
VIII
Campbell claims the trial court committed reversible error by impermissibly commenting on the evidence when it read jury instruction 31. That instruction reads: “The laws of the State of Washington contain no provisions for regaining custody of a person who has been determined to be a sexually violent predator and who leaves the state without authorization, whether on a less restrictive alternative or otherwise.” CP at 1190.
Washington Constitution article IV section 16 “prohibits a judge from conveying to the jury his or her personal belief in the merits of a case.” State v. Stearns, 61 Wn. App. 224, 231, 810 P.2d 41 (1991). However, “[a]n instruction does not impermissibly comment on the evidence when there is sufficient evidence in the record to support it and it is an accurate statement of the law.” Stearns, 61 Wn. App. at 231.
Campbell does not assert the judge incorrectly stated the law when jury instruction 31 was read; rather, he claims the evidence does not support the instruction. Campbell’s *359ability to respond favorably to treatment in a less restrictive setting than the SCC was an issue comprehensively covered at trial. Both sides presented experts debating this point to the jury. Campbell’s own expert affirmed that, if released into the community, Campbell would have no incentive to stay in Washington. He also acknowledged if Campbell left the state, the law could not force him to return. When Campbell’s attorney objected to this testimony, the court asked his counsel if Campbell preferred the court instruct the jury as to the law on this matter and counsel responded, “yes.”
Jury instruction 31 correctly stated the law and was supported by evidence in the record. It was not an impermissible comment on the evidence.
IX
Campbell claims two of his prior convictions, his 1985 conviction for indecent liberties by forcible compulsion and his 1981 juvenile conviction for lewd and lascivious acts upon the body of a minor, are constitutionally invalid on their faces. As such, Campbell contends evidence of these prior convictions was improperly admitted at trial.
We held in Young that the State may introduce prior convictions without proving their constitutional validity in appropriate circumstances. Young, 122 Wn.2d at 54. However, the court also determined a prior conviction is inadmissible when it is constitutionally invalid on its face. The court, quoting State v. Ammons, 105 Wn.2d 175, 188, 713 P.2d 719, 718 P.2d 796 (1986), defined a facially unconstitutional conviction as thus: “ ‘Constitutionally invalid on its face means a conviction which without further elaboration evidences infirmities of a constitutional magnitude.’ ” Young, 122 Wn.2d at 54-55.
Campbell categorically states that his 1981 offense “did not prove a conviction.” Br. of Appellant at 71. He does not elaborate and an examination of the record does not support Campbell’s argument. Campbell fails to intelligibly argue his claim on this issue.
*360Campbell argues the plea document for his 1985 conviction “fails to include each element of the crime.” Br. of Appellant at 71. Again, Campbell fails to specify further. Campbell’s 1985 statement of the guilty plea adequately supports, on a factual basis, the trial court’s finding that Campbell acted knowingly and for the purposes of his sexual gratification. That statement reads: “On or about May 8th in Yakima County I accosted a woman in the woman’s bathroom at the Yakima Mall. I had a knife and I made the woman take off part of her clothing. I made her touch my penis.” Report of Proceeding (May 5, 1994) at 39. Campbell’s statement supports the plea. The conviction is constitutional.
X
Campbell argues when the State used his 1985 conviction as part of his civil commitment proceeding it rendered his plea in that conviction involuntary. He argues such use of his plea by the State violated the 1985 plea agreement.
A defendant negotiating a plea arrangement does not need to be advised of the collateral, as distinguished from the direct, consequences of his or her plea. Ward, 123 Wn.2d at 512-15 (sex offender registration is a collateral consequence of pleading guilty to a sex offense); In re Personal Restraint of Paschke, 80 Wn. App. 439, 909 P.2d 1328 (1996) (civil commitment under the sexually violent predator act is a collateral consequence of a guilty plea to a sexually violent offense). A direct consequence of a plea has a “ ‘definite, immediate and largely automatic effect on the range of the defendant’s punishment.’ ” Paschke, 80 Wn. App. at 444 (emphasis added) (quoting Ward, 123 Wn.2d at 512).
We held in Young that commitment under RCW 71.09 is not criminal punishment but, rather, civil commitment. It was not a foregone conclusion that Campbell would be civilly committed after his criminal confinement for the 1985 conviction. In fact, he was released after he served *361out that sentence. Following that release, however, Campbell almost immediately reoffended in 1987. It was after he served his time for the 1987 conviction that a civil commitment trial was held under RCW 71.09. Thus, Campbell’s civil commitment trial cannot be said to be a direct consequence flowing from his 1985 conviction; it is merely a collateral consequence.
CONCLUSION
Campbell has failed to adequately support and prove his profusion of claims. For the reasons set forth above, we hold that Campbell’s order of commitment was proper. Affirmed.
Guy, C.J., Smith, Alexander, and Talmadge, JJ., and Dolliver, J. Pro Tem., concur.

We note the issuance of the 15th report of the special master and the May 27, 1999 order issued by Judge Dwyer in Turay v. Weston. The federal injunction against the SCC has not been lifted although, in its order, the federal court acknowledged the state Department of Corrections’ continuing progress toward full compliance.


Although the dissent believes Young v. Weston is “dispositive” of its position that release is the remedy here, dissent at 362, the case actually decides nothing other than petitioner there is entitled to an evidentiary hearing on his claims. In order to prevail, Young must still prove his conditions of confinement are so punitive as to constitute punishment. Weston, 176 F.3d at 1199. To date, not a single court has found that the conditions of confinement at the SCC are so punitive in nature as to constitute punishment. Nor has Campbell so proven here.


In Young, we not only reaffirmed our prior holding in In re Harris, 98 Wn.2d 276, 280, 654 P.2d 109 (1982), that predictions of future dangerousness do not violate due process, but we also concluded such predictions satisfied the standard for general acceptance in the scientific community set forth in Frye v. United *358States, 293 F. 1013, 1014, 34 A.L.R. 145 (D.C. Cir. 1923), and the predictions at issue in that case met the requirements of ER 702. Young, 122 Wn.2d at 56-58.
In determining that predictions of future dangerousness do not offend the United States Constitution, the United States Supreme Court noted “the rules of evidence generally extant at the federal and state levels anticipate that relevant, unprivileged evidence should be admitted and its weight left to the fact finder, who would have the benefit of cross-examination and contrary evidence by the opposing party.” Barefoot, 463 U.S. at 898.